 

Page 1 of 2

FILED

—— >

 

ono) HAY 12 AM 9: 56

May 6, 2021 CLERK °
- Nt RUPTCY COUR?
0

Et
IS BANKRUPTCY COUR:
1S Bec OF DELAWARE

\f
|
United States Bankruptcy Court for the District of Delaware

Judge Laurie Selber Silverstein

824 North Market Street

6th Floor

Wilmington, DE 19801

Dear Judge Silverstein:

In the matter versus the Boy Scouts of America, we have had many clients come forward to tell their
story and share their painful experiences from their time involved as members.

Enclosed, please find a statement from our client who wanted to share their personal experience. In
order to protect their identity we have redacted their personal information. Although anonymous,
it was important for them to share their experiences with the Court as this very important case
continues to move forward.

We look forward and await the next steps as we continue to seek justice for our clients from the
events that took place during their time involved with the Boy Scouts of America.

Sincerely,

 

 

 
 

Case 20-10343-LSS Doc 3676 Filed 05/12/21 Page 2 of 2

 

From:

Sent: Tuesday, January 26, 2021 6:52 PM
To:

| EE 0f sound, state, and mind is a abused survivor of the Boy Scouts of America. | was ten years old when
| sent on a field trip to the BSA camp sight. It was to get the experience for the camp sight because as a boy all | wanted
to be was a scout. | did really well in school, so my principal [sent me and another student on the trip. Since
the first day we stepped on the camp sight, being the only two Afro-American boys, we instantly became a target. We
were not giving the same privilege’s the other scouts received. Our tent was not placed were the other scouts tents
were. We were placed away for other scouts close the outhouse/restroom. By this placement of the tent, we became a
target for the Scout Leader to stand in front of our tent all night watching inside as if he received pleasure just watching
young boys sleep. Me and the student from my school had to share a tent when other scouts had their own. We were
not allowed to close the flap on the tent as others for our own personal privacy. When sexually assaulted while in the
shower, | was told to never mention it and if | did no one would believe me. And if | wanted to be a scout, it was a honor.
| remember going home and telling my grandmother who was caring for me at the time that | no longer wanted to be a
scout and never wanted to go to that place again. She didn’t questioned, was just in disbelief because being a scout was
all | talked about. While home, | became withdrawn. | started having nightmares, acting out, and completely confused
about my sexuality.
| started abusing Xanax at the age of 15 to help suppress the thoughts and to help me sleep due to the nightmares. My
mother of family had no clue to why | was acting out because | was always a good kid. My mom tried to get me help by
putting me ina place called Intracare for children who either abused drugs are acted out. However, still not getting to
the source of the problem only continued the bad behavior. As an adult, | went to a therapist and was prescribed
medications to help me sleep and to suppress the nightmares. Now that BSA doesn’t exist, I’m no longer afraid of what
will happened to me by telling my story. | recently opened up to my family and therapist about the abuse which as
taking a huge weight off of my shoulders and my mind. After hearing | wasn’t the only abused victim of the BSA, | felt
obligated to tell my story. After doing some research, | reached out to the attorneys at MR o take on
my case. | know their my be a lot of false cases being brought up, but my case is completely true. | still cry and have
nightmares reliving the horrific experience. | feel that BSA should be held completely accountable for taking away not
only my childhood but my innocence as well as my security and peace. | was only a bright eyed boy who just wanted to
be a scout and didn’t deserve to be treated that way. Thanks

a

Sent from Mail for Windows 10
